                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 1 of 24
                                                                                                                              12/20/2019 12:30:53pm



 Fill in this information to identify the case:
 Debtor name        Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-36767 (DRJ)
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2019      to   Filing date
fiscal year to filing date:                                                        Other                                        $14,563,544.52
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                        $20,409,008.60

                                                                                   Operating a business
For the year before that:        From    01/01/2017      to    12/31/2017
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                        $40,076,196.62

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Munsch Hardt Kopf & Harr, P.C.                           9/5/2019               $7,500.00               Secured debt
      Creditor's name
      7000 Milam, Suite 2700                                                                                 Unsecured loan repayments
      Street                                                                                                 Suppliers or vendors
                                                                                                             Services
      Houston                         TX      77002-2806                                                     Other
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 2 of 24
                                                                                                                     12/20/2019 12:30:53pm


Debtor         Newsco International Energy Services USA Inc.                      Case number (if known)   19-36767 (DRJ)
               Name

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.2. Principal Life Insurance Company                     9/27/2019            $22,831.34              Secured debt
      Creditor's name                                     10/31/2019
      PO Box 10372                                                                                     Unsecured loan repayments
                                                          11/30/2019
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Des Moines                    IA      50306-0372                                                 Other Insurance premiums
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.3. Three Allen Center Co LLC                            09/05/2019           $22,505.27              Secured debt
      Creditor's name
      c/o Brookfield Properties                                                                        Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
      1200 Smith Street, Suite 1200                                                                    Services
      Houston                       TX      77002                                                      Other Rent
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.4. United Healthcare                                    9/27/2019           $154,361.32              Secured debt
      Creditor's name                                     10/31/2019
      PO Box 19032                                                                                     Unsecured loan repayments
                                                          11/29/2019
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Green Bay                     WI      54307-9032                                                 Other Insurance
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.5. Pathfinder Group                                     09/06/2019           $28,062.43              Secured debt
      Creditor's name                                     09/13/2019
      2015 Orrington Ave.                                                                              Unsecured loan repayments
                                                          09/20/2019
      Street                                                                                           Suppliers or vendors
                                                          09/27/2019
                                                                                                       Services
      Evanston                      IL      60201                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.6. AFCO                                                 11/15/2019            $9,904.08              Secured debt
      Creditor's name
      4501 College Blvd., Suite 320                                                                    Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Leawood                       KS      66211                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.7. AIG Insurance                                        09/05/2019           $21,456.50              Secured debt
      Creditor's name
      PO Box 30174                                                                                     Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      New York                      NY      10087-0174                                                 Other Insurance premium
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.8. Amega West Services, LLC                             09/05/2019            $7,500.00              Secured debt
      Creditor's name
      16623 Aldine Westfield Road                                                                      Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77032                                                      Other
      City                          State   ZIP Code




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 3 of 24
                                                                                                                     12/20/2019 12:30:53pm


Debtor         Newsco International Energy Services USA Inc.                      Case number (if known)   19-36767 (DRJ)
               Name

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.9. American Express (Conroe)                            09/12/2019           $57,200.18              Secured debt
      Creditor's name                                     10/17/2019
      200 Vesey Street                                                                                 Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      New York                      NY      10285                                                      Other Credit card
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.10. B&T Rentals                                         9/5/2019            $104,643.21              Secured debt
      Creditor's name                                     9/13/2019
      PO Box 80962                                                                                     Unsecured loan repayments
                                                          9/26/2019
      Street                                                                                           Suppliers or vendors
                                                          10/30/2019
                                                          11/8/2019                                    Services
      Lafayette                     LA      70598-0962    11/15/2019                                   Other
      City                          State   ZIP Code      11/25/2019
      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.11. Bloodhoun MWD, LLC                                  10/16/2019           $18,896.85              Secured debt
      Creditor's name                                     11/25/2019
      2101 CR 254                                                                                      Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Miles                         TX      76861                                                      Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.12. Brock Childress                                     9/12/2019            $25,966.38              Secured debt
      Creditor's name                                     10/15/2019
      9404 Drovers View Trail                                                                          Unsecured loan repayments
                                                          10/16/2019
      Street                                                                                           Suppliers or vendors
                                                          11/25/2019
                                                                                                       Services
      Fort Worth                    TX      76131                                                      Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.13. Daniel Reynolds Consulting                          10/15/2019           $17,069.51              Secured debt
      Creditor's name                                     10/16/2019
      88 N.E. Meadow Lane                                                                              Unsecured loan repayments
                                                          11/25/2019
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Elgin                         OK      73538                                                      Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.14. David Chaput                                        9/12/2019            $18,759.88              Secured debt
      Creditor's name                                     10/15/2019
      20074 Big Oak Drive                                                                              Unsecured loan repayments
                                                          10/16/2019
      Street                                                                                           Suppliers or vendors
                                                          11/25/2019
                                                                                                       Services
      Montgomery                    TX      77356                                                      Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.15. Double D Energy LLC                                 11/14/2019            $9,057.50              Secured debt
      Creditor's name
      521 E. Main                                                                                      Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Archer City                   TX      76351                                                      Other Independent Contractor
      City                          State   ZIP Code



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 3
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 4 of 24
                                                                                                                      12/20/2019 12:30:53pm


Debtor         Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)
               Name

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.16. Essential Logistics, LLC                             9/12/2019             $7,941.39              Secured debt
      Creditor's name
      PO Box 430453                                                                                     Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Houston                       TX      77243                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.17. First Insurance Funding                              9/25/2019            $55,324.63              Secured debt
      Creditor's name                                      10/11/2019
      450 Skokie Blvd., Suite 1000                                                                      Unsecured loan repayments
                                                           10/31/2019
      Street                                                                                            Suppliers or vendors
                                                           11/26/2019
                                                                                                        Services
      Northbrook                    IL      60062-7917                                                  Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.18. Gator Technologies                                   9/5/2019             $18,824.69              Secured debt
      Creditor's name                                      9/12/2019
      415 Rankin Circle North                                                                           Unsecured loan repayments
                                                           9/24/2019
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Houston                       TX      77073                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.19. Hill Country Staffing                                9/23/2019            $77,536.08              Secured debt
      Creditor's name                                      9/26/2019
      501 S. Austin Ave., Suite 1310                                                                    Unsecured loan repayments
                                                           10/10/2019
      Street                                                                                            Suppliers or vendors
                                                           11/04/2019
                                                           11/08/2019                                   Services
      Georgetown                    TX      78626          11/20/2019                                   Other
      City                          State   ZIP Code       11/27/2019
                                                           12/02/2019
      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.20. H-Town Off Road                                      9/12/2019            $24,981.90              Secured debt
      Creditor's name                                      10/15/2019
      23603 Roberts Cemetery Road                                                                       Unsecured loan repayments
                                                           10/16/2019
      Street                                                                                            Suppliers or vendors
                                                           11/14/2019
                                                                                                        Services
      Hockley                       TX      77447                                                       Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.21. HWM Properties                                       9/5/2019             $14,850.00              Secured debt
      Creditor's name
      11603 Brittmoore Park DRive                                                                       Unsecured loan repayments
      Street                                                                                            Suppliers or vendors
                                                                                                        Services
      Houston                       TX      77041                                                       Other Rent
      City                          State   ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 4
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 5 of 24
                                                                                                                     12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                      Case number (if known)   19-36767 (DRJ)
               Name

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.22. Joshua McWhorter                                    9/12/2019            $58,805.95              Secured debt
      Creditor's name                                     10/15/2019
      390 Ogan Rd                                                                                      Unsecured loan repayments
                                                          10/16/2019
      Street                                                                                           Suppliers or vendors
                                                          11/14/2019
                                                                                                       Services
      Stephenville                  TX      76401                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.23. Matthew Workman Enterprises LLC                     9/12/2019            $45,060.00              Secured debt
      Creditor's name                                     10/15/2019
      210 Ponder Mason Rd                                                                              Unsecured loan repayments
                                                          10/16/2019
      Street                                                                                           Suppliers or vendors
                                                          11/14/2019
                                                                                                       Services
      Mendenhall                    MS      39114                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.24. New Mexico Taxation and Revenue Dept.               9/5/2019             $32,356.77              Secured debt
      Creditor's name
      1100 South St. Francis Drive                                                                     Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Santa Fe                      NM      87504                                                      Other Taxes
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.25. Precision Downhole Technologies, LLC                9/12/2019             $8,740.75              Secured debt
      Creditor's name
      31106 Silverwood Oaks Ct.                                                                        Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Spring                        TX      77386                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.26. Thaddius Johnson                                    9/12/2019            $20,196.35              Secured debt
      Creditor's name                                     10/16/2019
      910 Tennyson                                                                                     Unsecured loan repayments
                                                          11/15/2019
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Pearland                      TX      77584                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.27. The Waggoners Trucking                              9/5/2019             $21,176.85              Secured debt
      Creditor's name                                     9/27/2019
      PO Box 301420                                                                                    Unsecured loan repayments
                                                          10/02/2019
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Dallas                        TX      75303-1420                                                 Other Independent Contractor
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.28. Abaco Drilling Technologies (Canada)                9/27/2019             $7,500.00              Secured debt
      Creditor's name
      713 Northpark Central Suite 400                                                                  Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77073                                                      Other
      City                          State   ZIP Code




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 5
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 6 of 24
                                                                                                                     12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                      Case number (if known)   19-36767 (DRJ)
               Name

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.29. Abaco Drilling Technologies (Houston)               9/5/2019             $47,881.03              Secured debt
      Creditor's name                                     9/13/2019
      713 Northpark Central, Suite 400                                                                 Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77073                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.30. BICO Drilling Tools                                 9/5/2019              $7,500.00              Secured debt
      Creditor's name
      1604 Greens Road                                                                                 Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77032                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.31. Franklin Street Properties Corp                     9/5/2019              $7,516.96              Secured debt
      Creditor's name
      401 Edgewater Place, Suite 200                                                                   Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Wakefield                     MA      01880                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.32. JB Machine & Manufacturing                          9/5/2019             $41,165.64              Secured debt
      Creditor's name                                     11/18/2019
      5111 W. Yellowstone                                                                              Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Casper                        WY      82604                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.33. Pinch Flatbed                                       10/3/2019             $8,784.72              Secured debt
      Creditor's name
      18515 Aldine Westfield                                                                           Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77073                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.34. Production Venture Equity LLC                       9/5/2019             $12,600.00              Secured debt
      Creditor's name                                     9/27/2019
      PO Box 19683                                                                                     Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Houston                       TX      77224                                                      Other
      City                          State   ZIP Code

      Creditor's name and address                         Dates           Total amount or value    Reasons for payment or transfer
                                                                                                   Check all that apply
3.35. Salt Creek Properties LLC                           9/13/2019            $32,144.38              Secured debt
      Creditor's name
      PO Box 2390                                                                                      Unsecured loan repayments
      Street                                                                                           Suppliers or vendors
                                                                                                       Services
      Casper                        WY      82601                                                      Other Rent
      City                          State   ZIP Code




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 6
                      Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 7 of 24
                                                                                                                                     12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                                Case number (if known)      19-36767 (DRJ)
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.36. Stabil Drill                                                9/5/2019               $10,000.00                 Secured debt
      Creditor's name
      PO Box 81548                                                                                                  Unsecured loan repayments
      Street                                                                                                        Suppliers or vendors
                                                                                                                    Services
      Lafayette                         LA      70598                                                               Other
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.37. TURNTEC                                                     9/12/2019              $13,235.30                 Secured debt
      Creditor's name
      4820 Cleveland St.                                                                                            Unsecured loan repayments
      Street                                                                                                        Suppliers or vendors
                                                                                                                    Services
      MIlls                             WY      82604                                                               Other
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.38. Clark Hill Strasburger                                      9/5/2019               $10,000.00                 Secured debt
      Creditor's name
      901 Main St., Suite 6000                                                                                      Unsecured loan repayments
      Street                                                                                                        Suppliers or vendors
                                                                                                                    Services
      Dallas                            TX      75202                                                               Other Retainer not related to bankruptcy
      City                              State   ZIP Code

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
                       Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 8 of 24
                                                                                                                     12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                      Case number (if known)   19-36767 (DRJ)
               Name

      Insider's name and address                          Dates           Total amount or value    Reasons for payment or transfer
4.1. Newsco International Energy Services Inc             8/22/2019          $1,357,942.81         Payment for parts, tools and
      Insider's name                                      12/17/2018                               services
      Suite 11, 4855-102nd Ave. SE                        12/28/2018
      Street
      Calgary, AB                                         1/2/2019
                                                          2/1/2019
      CANADA                               T2C 2X7        3/11/2019
      City                         State   ZIP Code
                                                          3/26/2019
      Relationship to debtor                              5/1/2019
                                                          5/10/2019
      Parent Company's Parent
                                                          5/28/2019
                                                          6/5/2019
                                                          6/11/2019
                                                          6/26/2019
                                                          7/11/2019
                                                          10/21/2019
                                                          12/7/2018
                                                          4/11/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/1/2019
                                                          1/15/2019
                                                          2/12/2019
                                                          3/8/2019
                                                          4/2/2019
                                                          5/1/2019
                                                          6/5/2019
                                                          6/5/2019
                                                          6/6/2019
                                                          7/3/2019
                                                          8/6/2019
                                                          2/28/2019
                                                          6/13/2019
                                                          8/9/2019
                                                          2/28/2019
                                                          3/11/2019
                                                          5/6/2019
                                                          6/6/2019
                                                          7/17/2019
                                                          8/2/2019
                                                          8/2/2019
                                                          8/2/2019
                                                          06/20/2019




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 8
                       Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 9 of 24
                                                                                                                                       12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                                 Case number (if known)       19-36767 (DRJ)
               Name

      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.2. Telemetrix USA Inc.                                           02/20/2019            $212,115.97             Payment for parts and services
      Insider's name                                               03/26/2019
      12029 Brittmoore Park Drive                                  10/23/2019
      Street
                                                                   01/07/2019
                                                                   03/26/2019
      Houston                           TX       77041             03/26/2019
      City                              State    ZIP Code
                                                                   04/02/2019
      Relationship to debtor                                       04/05/2019
                                                                   05/16/2019
      Subsidiary of parent company
                                                                   07/23/2019
                                                                   07/25/2019
                                                                   07/25/2019
                                                                   08/02/2019
                                                                   09/04/2019
                                                                   11/04/2019
                                                                   11/05/2019
                                                                   11/12/2019


      Insider's name and address                                   Dates            Total amount or value        Reasons for payment or transfer
4.3. Newsco Directional Drilling Peru S.A.C.                       12/28/2018             $25,000.00             On account payment
      Insider's name
      Talleres Unidos Mz A Lt.
      Street
      11 Zona Industrial Talara Baja
      Talara, Piura
      City                              State    ZIP Code

      Relationship to debtor
      Subsidiary of the parent of the parten

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 9
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 10 of 24
                                                                                                                                   12/20/2019 12:30:54pm


Debtor       Newsco International Energy Services USA Inc.                                   Case number (if known)     19-36767 (DRJ)
             Name


 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.1. TurnTec Manufacturing, Inc.            Collect on unpaid invoices                District Court of Natrona County, WY
                                                                                                                                          Pending
      v. Newsco International                                                         Name
      Energy Services USA Inc.                                                        200 N. Center St.                                   On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      Civil Action No. 105378                                                         Casper                    WY      82601
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.2. Tycoon Oilfield Services, Inc. Monies due and owing,                             7th District Court, Natrona County, WY
                                                                                                                                          Pending
      v. Newsco International               materials rendered                        Name
      Energy Services USA Inc.                                                        200 N. Center St.                                   On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      Case No. 107475                                                                 Casper                    WY      82601
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.3. Kustom Koncepts, Inc. v.               Collect on unpaid invoices                Natrona County District Courts
                                                                                                                                          Pending
      Newsco International Energy                                                     Name
      Services USA Inc.                                                               200 N. Center St.                                   On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      Civil Action No. 107175                                                         Casper                    WY      82601
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.4. Paradigm Downhole Tools,               Collection of unpaid invoices             Reeves County District Court
                                                                                                                                          Pending
      LLC v. Newsco International                                                     Name
      Energy Services USA Inc.                                                        100 E 4th Street #101                               On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      Cause No. CV55373                                                               Pecos                     TX      79772
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.5. Taskmaster Technologies                Collection of amounts due for             Harris County District Court
                                                                                                                                          Pending
      Inc. v. Newsco International          goods and services                        Name
      Energy Services USA Inc.                                                        201 Caroline                                        On appeal
                                                                                      Street
                                                                                                                                          Concluded

      Case number
      2019-87043                                                                      Houston                   TX      77002
                                                                                      City                      State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 11 of 24
                                                                                                                       12/20/2019 12:30:54pm


Debtor       Newsco International Energy Services USA Inc.                        Case number (if known)    19-36767 (DRJ)
             Name

      Case title                     Nature of case                        Court or agency's name and address            Status of case
 7.6. National Oilwell Varco LP v.   Suit on contract.                     Harris County District Court
                                                                                                                             Pending
      Newsco International Energy                                          Name
      Services USA Inc.                                                    201 Caroline                                      On appeal
                                                                           Street
                                                                                                                             Concluded

      Case number
      201958414                                                            Houston                  TX      77002
                                                                           City                     State   ZIP Code

      Case title                     Nature of case                        Court or agency's name and address            Status of case
 7.7. Claim of Gator Technologies, Notice of intent to file liens          Law Offices of Walter A. Boyd, III
                                                                                                                             Pending
      LLC                            against wells in Lea County,          Name
                                     New Mexico (dated September           Walter A. Boyd, III                               On appeal
                                     11, 2019). Invoices were later        Street
                                     paid.                                                                                   Concluded
                                                                           4101 Greenbriar Dr., Suite 205E
      Case number
      N/A                                                                  Houston                  TX      77098
                                                                           City                     State   ZIP Code

      Case title                     Nature of case                        Court or agency's name and address            Status of case
 7.8. David Dean, et al. v. Newsco   FLSA Collective Action                U.S. District Court, Southern Dist. TX
                                                                                                                             Pending
      International Energy           Complaint                             Name
      Services USA Inc.                                                    515 Rusk                                          On appeal
                                                                           Street
                                                                                                                             Concluded

      Case number
      4:15-cv-03406                                                        Houston                  TX      77002
                                                                           City                     State   ZIP Code

      Case title                     Nature of case                        Court or agency's name and address            Status of case
 7.9. JB Machine v. Newsco           Settlement with judgment              Natrona County District Court
                                                                                                                             Pending
      International Energy           creditor entered April 30, 2019,      Name
      Services USA Inc.              amended October 28, 2019.             200 N. Center St.                                 On appeal
                                     Final payment due February            Street
                                     2020.                                                                                   Concluded

      Case number
      Civil Action No. 104315-A                                            Casper                   WY      82601
                                                                           City                     State   ZIP Code

      Case title                     Nature of case                        Court or agency's name and address            Status of case
7.10. Access Downhole                Settlement Agreement and              Roman Law Firm, PC
                                                                                                                             Pending
                                     Release effective December            Name
                                     11, 2018. In default in the           Stephanie Roman                                   On appeal
                                     payment of two installments in        Street
                                     the amount of $6,500 each due                                                           Concluded
                                                                           4141 SW Freeway, Suite 250
      Case number                    August 4, 2019 and September
      N/A                            4, 2019. Demand letter sent           Houston                  TX      77027
                                     September 9, 2019                     City                     State   ZIP Code

      Case title                     Nature of case                        Court or agency's name and address            Status of case
7.11. Cougar Drilling Solutions      Settlment in response to       Kurtis P. Letwin
                                                                                                                             Pending
      Global DMCC                    demand letter dated April 18,  Name
                                     2019, provides Newsco will pay 2500 Stantec Tower                                       On appeal
                                     $24,690.46 in twelve equal     Street
                                     monthly installments beginning 10220 - 103 Avenue NW                                    Concluded

      Case number                    June 30, 2019.
      N/A                                                                  Edmonton, Alberta                T5J 0K4
                                                                           City                     State   ZIP Code




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 11
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 12 of 24
                                                                                                                                   12/20/2019 12:30:54pm


Debtor       Newsco International Energy Services USA Inc.                                   Case number (if known)     19-36767 (DRJ)
             Name

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.12. Essential Logistics LLC               Demand letter dated April 12,             The Fuentes Firm
                                                                                                                                          Pending
                                            2019. Agreement to make nine              Name
                                            monthly payment of $7941.39               Cristina Belaval                                    On appeal
                                            each.                                     Street
                                                                                                                                          Concluded
                                                                                      5507 Louetta Rd., Suite A
      Case number
      N/A                                                                             Spring                    TX      77379
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.13. IPS                                   Settlement reached in                     Gary E. Patterson, P.C.
                                                                                                                                          Pending
                                            principle, IPS attempting to              Name
                                            renegotiate                               Zachary W. Scott                                    On appeal
                                                                                      Street
                                                                                                                                          Concluded
                                                                                      1214 Elgin St.
      Case number
      N/A                                                                             Houston                   TX      77004
                                                                                      City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 13 of 24
                                                                                                                                   12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                              Case number (if known)       19-36767 (DRJ)
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. Clark Hill Strasburger                                                                                   11/04/2019              $50,000.00

         Address

         720 Brazos, Suite 700
         Street


         Austin                       TX      78701
         City                         State   ZIP Code

         Email or website address
         sroberts@clarkhill.com

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

          None

         Who received transfer?                                Description of property transferred              Date transfer      Total amount
                                                               or payments received or debts paid               was made           or value
                                                               in exchange

 13.1. Keith & Telissa Cagle                                   2012 Dodge 2500 Crew Cab Pickup                  6/26/2019              $6,000.00
                                                               Truck, 138,750 Miles Indicated, 4-
         Address                                               Wheel Drive
         702 12th Street                                       VIN 3C6TD5HTXCG210416
         Street


         O'Donnell                    TX      79351
         City                         State   ZIP Code

         Relationship to debtor
         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 13
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 14 of 24
                                                                                                                       12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)
                Name

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.2. Sigit Operating Company LLC                        Sale of office furniture                     8/6/2019           $10,000.00

         Address

         1624 Market Street, Suite 110
         Street


         Denver                   CO      80202
         City                     State   ZIP Code

         Relationship to debtor
         Sublessor - Denver property

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.3. B&W Mud Motors, LLC                                Sale of rotors/stators                       11/1/2019          $50,000.00

         Address

         501 Winscott Rd.
         Street


         Benbrook                 TX      76126
         City                     State   ZIP Code

         Relationship to debtor
         None

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.4. Cobra Downhole Motors                              Sale of assets exchanged for AP              10/23/2018         $17,000.00
                                                          trade
         Address

         7700 San Felipe Street, Suite 480
         Street


         Houston                  TX      77063
         City                     State   ZIP Code

         Relationship to debtor
         AP Vendor - motor rentals

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.5. Cobra Downhole Motors                              Sale of assets exchanged for AP              11/7/2018          $57,500.00
                                                          trade
         Address

         7700 San Felipe Street, Suite 480
         Street


         Houston                  TX      77063
         City                     State   ZIP Code

         Relationship to debtor
         AP vendor - motor rentals




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 14
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 15 of 24
                                                                                                                       12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)
                Name

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.6. IPS International                                  Sale of racks and JIB crane in               2/4/2019           $4,500.00
                                                          exchange for AP
         Address

         2615 Industrial Lane
         Street


         Conroe                   TX      77301
         City                     State   ZIP Code

         Relationship to debtor
         AP vendor - motor rentals

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.7. EOG Resources Inc                                  Lost in Hole, UBHO sub, Collars,             5/14/2019         $346,455.00
                                                          Pulsers, Batteries, Gamma
         Address

         5509 Champions Drive
         Street


         Midland                  TX      79706
         City                     State   ZIP Code

         Relationship to debtor
         AR Customer

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.8. XTO Energy                                         Lost in Hole, UBHO sub, collars,             9/25/2019         $215,000.00
                                                          pulsers, batteries, gamma
         Address

         1 Riverway
         Street


         Houston                  TX      77056
         City                     State   ZIP Code

         Relationship to debtor
         AR Customer

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

 13.9. B&W Mud Motors, LLC                                Sale of lab & shop equipment                 11/15/2019         $22,000.00

         Address

         501 Winscott Rd
         Street


         Benbrook                 TX      76126
         City                     State   ZIP Code

         Relationship to debtor
         None




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 15
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 16 of 24
                                                                                                                       12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)
                Name

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

13.10. Intrepid Directional Drilling                      Replacement cost of motor             12/27/2017                $48,125.00
                                                          Settlement - Telemetrix USA (Intrepid
         Address                                          customer)
         10314 West Highway 191
         Street


         Midland                  TX      79707
         City                     State   ZIP Code

         Relationship to debtor
         AR Customer

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

13.11. E-Spectrum                                         FMV of asset acquired, exchange for          12/20/2018        $282,416.32
                                                          fixed assets
         Address

         12725 Spectrum Dr.
         Street


         San Antonio              TX      78249
         City                     State   ZIP Code

         Relationship to debtor
         None

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

13.12. IPS International                                  Sale of bars, sleeves, wrenches,             9/17/2018          $2,625.06
                                                          bolts
         Address

         2615 Industrial Lane
         Street


         Conroe                   TX      77301
         City                     State   ZIP Code

         Relationship to debtor
         AP vendor - motor rentals

         Who received transfer?                           Description of property transferred          Date transfer   Total amount
                                                          or payments received or debts paid           was made        or value
                                                          in exchange

13.13. B&T Rentals                                        Sale of flex collars                         7/16/2018          $30,000.00

         Address

         6826 Bourgeois Road
         Street


         Houston                  TX      77066
         City                     State   ZIP Code

         Relationship to debtor
         AP vendor - collar rentals




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 16
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 17 of 24
                                                                                                                               12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                           Case number (if known)     19-36767 (DRJ)
                Name

         Who received transfer?                              Description of property transferred            Date transfer     Total amount
                                                             or payments received or debts paid             was made          or value
                                                             in exchange

13.14. EOG Resources Inc.                                    Lost Motor chargeback                          8/24/2018              $48,125.00

         Address

         5509 Champions Drive
         Street


         Midland                    TX       79706
         City                       State    ZIP Code

         Relationship to debtor
         AR Customer

         Who received transfer?                              Description of property transferred            Date transfer     Total amount
                                                             or payments received or debts paid             was made          or value
                                                             in exchange

13.15. IPS International                                     Sale of steel work table & sub rack -          5/31/2019              $1,000.00
                                                             exchange for AP
         Address

         2615 Industrial Lane
         Street


         Conroe                     TX       77301
         City                       State    ZIP Code

         Relationship to debtor
         AP Vendor - motor rentals

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply

         Address                                                                                Dates of occupancy

 14.1. Three Allen Center                                                                       From      11/1/2013           To    3/21/2017
         Street
         333 Clay Street, Suite 2800
         Houston                                            TX        77002
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.2. 7197 Derrick Drive                                                                       From      7/19/2010           To    4/21/2017
         Street


         Casper                                             WY        82604
         City                                               State     ZIP Code

         Address                                                                                Dates of occupancy

 14.3. 900 Old Highway 105 W                                                                    From      1/1/2014            To    12/31/2018
         Street


         Conroe                                             TX        77304
         City                                               State     ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 17
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 18 of 24
                                                                                                                                     12/20/2019 12:30:54pm


Debtor         Newsco International Energy Services USA Inc.                                Case number (if known)      19-36767 (DRJ)
               Name


  Part 8:         Health Care Bankruptcies
15. Health Care bankruptcies

       Is the debtor primarily engaged in offering services and facilities for:

          diagnosing or treating injury, deformity, or disease, or

          providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

  Part 9:         Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                     No.
                     Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.
                    Yes. Fill in below:

  Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

           None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

           None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

           None

Facility name and address                            Names of anyone with access to it        Description of the contents               Does debtor
                                                                                                                                        still have it?
AARV Storage                                         Jaredd Madell                            Gooseneck trailer                             No
Name                                                                                                                                        Yes
                                                     Address
4209 E. HWY 80                                       PO Box 40794
Street
                                                     Houston TX 77240


Midland                     TX      79706
City                        State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 18
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 19 of 24
                                                                                                                                     12/20/2019 12:30:54pm


Debtor       Newsco International Energy Services USA Inc.                                  Case number (if known)      19-36767 (DRJ)
             Name


 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26a.1. Caroline Becker, CPA                                                                    From    10/01/2017        To     Present
                Name
                12029 Brittmoore Park Dr.
                Street


                Houston                                        TX          77041
                City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 19
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 20 of 24
                                                                                                                                    12/20/2019 12:30:54pm


Debtor        Newsco International Energy Services USA Inc.                                 Case number (if known)      19-36767 (DRJ)
              Name

    26b.    List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

               Name and address                                                                     Dates of service

      26b.1. Crowe MacKay                                                                           From      1/1/2017        To 12/31/2017
               Name
               1700 Elveden House, 717-7 Ave. SW
               Street
               Calgary, Alberta

               CANADA                                                     T2P 0Z3
               City                                           State       ZIP Code

    26c.    List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

               Name and address                                                                  If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Skogen, Cometto & Associates PC
               Name
               104 S. Wolcott, Ste. 735
               Street


               Casper                                         WY          82601
               City                                           State       ZIP Code

               Name and address                                                                  If any books of account and records are
                                                                                                 unavailable, explain why
         26c.2. Caroline Becker
               Name
               PO Box 40794
               Street


               Houston                                        TX          77240
               City                                           State       ZIP Code

    26d.    List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

               Name and address

      26d.1. Crestmark Bank
               Name
               726 Highlandia Drive
               Street


               Baton Rouge                                    LA          70810
               City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 20
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 21 of 24
                                                                                                                               12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                            Case number (if known)    19-36767 (DRJ)
                Name

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

         Name of the person who supervised the taking of the inventory                           Date of          The dollar amount and basis
                                                                                                 inventory        (cost, market, or other basis)
                                                                                                                  of each inventory

         Darrin Luft (Newsco Canada)                                                               1/14/2019           $852,456.30 / Cost

         Name and address of the person who has possession of inventory records

 27.1. Caroline Becker
         Name
         PO Box 40794
         Street


         Houston                                            TX           77240
         City                                               State        ZIP Code

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                    Address                                     Position and nature of any interest      % of interest, if any

William L (Billy) Melville              127 Silverado Skies Dr SW                   Chief Executive Officer / 60%                    80%
                                        Calgary, Alberta,                           ownership indirectly through
                                        CANADA, T2X 0J6                             another company and 20%
                                                                                    owned passive family members
Biswajit Mishra                         108 Everglen Rise SW                        President and CFO / 10%                          10%
                                        Calgary, Alberta                            ownership indirectly through
                                        CANADA, T2Y 4Z2                             Canadian holding company
Corey D. Campbell                       26 Stefano Way Dr.                          Chief Operating Officer / 10%                    10%
                                        Missouri City, TX 77459                     ownership indirectly through
                                                                                    Canadian holding company
Newsco International Holdings USA
                                POInc.
                                   Box 40794                                        Parent Company                                  100%
                                Houston, TX 77240
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                    Address                                     Position and nature of     Period during which position
                                                                                    any interest               or interest was held




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 21
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 22 of 24
                                                                                                                                  12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                             Case number (if known)     19-36767 (DRJ)
                Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

          No
          Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Billy Melville                                 $51,951.89                               12/14/2018       Salary
         Name                                                                                  12/31/2018
         127 Silverado Skies Dr. SW                                                            1/15/2019
         Street
         Calgary, Alberta                                                                      1/31/2019
                                                                                               2/15/2019
         CANADA                          T2X 0J6                                               2/28/2019
         City                    State   ZIP Code
                                                                                               3/15/2019
         Relationship to debtor
                                                                                               3/29/2019
                                                                                               4/12/2019
         Chief Executive Officer                                                               4/26/2019
                                                                                               5/10/2019
                                                                                               5/24/2019
                                                                                               6/7/2019
                                                                                               6/21/2019
                                                                                               7/5/2019
                                                                                               7/19/2019
                                                                                               8/2/2019
                                                                                               8/16/2019
                                                                                               8/30/2019
                                                                                               9/13/2019
                                                                                               9/27/2019
                                                                                               11/11/2019
                                                                                               11/22/2019
                                                                                               11/22/2019




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 22
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 23 of 24
                                                                                                                         12/20/2019 12:30:54pm


Debtor          Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)
                Name

         Name and address of recipient             Amount of money or description         Dates          Reason for
                                                   and value of property                                 providing the value


 30.2. Biswajit Mishra                             $75,697.99                             12/14/2018     Salary
         Name                                                                             12/31/2018
         108 Everglen Rise SW                                                             1/15/2019
         Street
         Calgary, Alberta                                                                 1/31/2019
                                                                                          2/15/2019
         CANADA                       T2Y 4Z2                                             2/28/2019
         City                 State   ZIP Code
                                                                                          3/15/2019
                                                                                          3/29/2019
         Relationship to debtor
                                                                                          4/12/2019
         President and CFO                                                                4/26/2019
                                                                                          5/10/2019
                                                                                          5/24/2019
                                                                                          6/7/2019
                                                                                          6/21/2019
                                                                                          7/5/2019
                                                                                          7/19/2019
                                                                                          8/2/2019
                                                                                          8/16/2019
                                                                                          8/30/2019
                                                                                          9/13/2019
                                                                                          9/27/2019
                                                                                          11/11/2019
                                                                                          11/22/2019
                                                                                          11/22/2019
         Name and address of recipient             Amount of money or description         Dates          Reason for
                                                   and value of property                                 providing the value


 30.3. Corey D. Campbell                           $160,822.99                            12/14/2018     Salary
         Name                                                                             12/31/2018
         26 Stefano Way Dr.
         Street
                                                                                          1/15/2019
                                                                                          1/31/2019
                                                                                          2/15/2019
         Missouri City        TX      77459                                               2/28/2019
         City                 State   ZIP Code
                                                                                          3/15/2019
                                                                                          3/29/2019
         Relationship to debtor
                                                                                          4/12/2019
         Chief Operating Officer                                                          4/26/2019
                                                                                          5/10/2019
                                                                                          5/24/2019
                                                                                          6/7/2019
                                                                                          6/21/2019
                                                                                          7/5/2019
                                                                                          7/19/2019
                                                                                          8/2/2019
                                                                                          8/16/2019
                                                                                          8/30/2019
                                                                                          9/13/2019
                                                                                          9/27/2019
                                                                                          10/16/2019
                                                                                          11/11/2019
                                                                                          11/22/2019
                                                                                          11/22/2019




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 23
                    Case 19-36767 Document 35 Filed in TXSB on 12/20/19 Page 24 of 24
                                                                                                                                  12/20/2019 12:30:54pm


Debtor        Newsco International Energy Services USA Inc.                                Case number (if known)       19-36767 (DRJ)
              Name

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

Name of the parent corporation                                                    Employer Identification number of the parent corporation
Newsco International Holdings USA Inc.                                            EIN: 4     5 – 3      3   3       6     3   3   4
32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 12/20/2019
            MM / DD / YYYY
X /s/ Biswajit Mishra                                                        Printed name Biswajit Mishra
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President and Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 24
